DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on May 3, 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claims:
	Claim 7 has been amended as:
	“The array substrate according to claim 1, wherein an orthographic projection of the active layer on the base substrate partially overlaps with an orthographic projection of a respective data line used to form corresponding gate line sub-segments by separation on the base substrate.”

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 9-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 15, the prior art of record fails to explicitly disclose or fairly suggest an array substrate, and a manufacturing method of an array substrate, comprising “a plurality of gate line floating segments, disposed between the base substrate and each of the data lines; a plurality of pixel units arranged in an array, wherein a respective one of the pixel units comprises a thin film transistor, and the thin film transistor is disposed on the base substrate; wherein a respective gate line floating segment is disposed between the every two adjacent gate line sub-segments in the respective one of the gate lines, and is insulated from corresponding two gate line sub-segments in a same layer as the respective gate line floating segment; the thin film transistor further comprises an active layer between a respective gate line and a respective light shielding metal portion, and insulated from the respective gate line and the respective light shielding metal portion, respectively; and the active layer is U-shaped, and one branch of the active layer that is U-shaped intersects with the respective gate line floating segment,” along with the other claimed limitations of each of claims 1 and 15.
Applicant’s arguments (see Remarks, filed May 3, 2022), with respect to the rejections of the claims under 35 U.S.C. 103, along with the amendments, have been fully considered and are persuasive.  The rejection of claims 1 and 15 has been overcome and is withdrawn.
Therefore, claims 1 and 15 are allowed.  Claims 2, 4, 6, 7, 9-14, 16-18 and 20 are also allowed by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached Monday-Friday, 9:00am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896